DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim element “an acoustic deflection element” in claims 21 and 24.
The specification discloses that the acoustic deflection element is an acoustic reflector (see par. [0110 of the PG pub. version of the specification).  Therefore, for claim interpretation under 35 USC 112 (f), means-plus-function for claim element “acoustic deflection element” is interpreted as an acoustic reflector. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 22 and 25, the claim limitation that “the each focal point is established by the focused ultrasound transducer via scanning of the focused ultrasound transducer with a two-dimensional miniaturized translation state” used with virtual point like apertures (see claim 1 and 18) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses that the 2D miniaturized translation state is established by a 2D grid of pinholes (see par. [0096] of the PG pub version of the specification; fig. 2B shows the 2D grid 22 with actual pinholes/apertures 19).  However, claim 1 and 18 are directed to an embodiment which does not use actual pinholes/apertures as the focal points rather use a virtual like apertures as the focal point (par. [0009] of the specification discloses that sound waves can pass through real aperture or virtual aperture; par. [0032] of the PG pub. version discloses using either lenses or imparting curvature in the sound sensitive surface of the transducer element to create virtual pinhole).  Therefore, the limitation in claims 22 and 25 using a physical structure with actually aperture/pinhole with virtual aperture recited in claims 1 and 18 was not disclosed in the specification, and therefore is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the claim limitation “wherein each focal point is established by an acoustic lens” is indefinite because it is unclear if the focal point is additionally established by the acoustic lens or if the focal point is established only by the acoustic lens.  Claim 18 is limits that the focal point is established by the ultrasound transducer, but claim 27 limits that the focal point is established by the acoustic lens”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 15-20, 22, 23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0184042; hereinafter Wang), in view of Fukutani et al. (US 2012/0190963; hereinafter Fukutani), in view of Lindekugel et al. (US 2011/0087107, hereinafter Lindekugel). 
Regarding claim 1, Wang discloses a method and system for photoacoustic tomography.  Wang shows a device for optoacoustic imaging of an object (see “photoacoustic” in title, and par. [0005] states that photoacoustic tomography is also referred to as optoacoustic tomography) comprising an irradiation unit having a light source (see 104 in fig. 1), the irradiation unit irradiating a region of interest of the object with electromagnetic radiation (par. [0058] states the focusing devices 112 is connected to the output of pulse laser 106 and focuses the one or more laser pulses onto a surface of tissue 114 so as to penetrate the tissue and illuminate a target; see fig. 1) and a detection unit having focused transducers (see “...spherically focused ultrasonic transducer...” in par. [0047]; see “...the recording the received acoustic pressure waves...from the focused ultrasonic detector...” in par. [0051]; par. [0058] states that the system comprises one or more ultrasonic transducers 112; see “...cylindrically focused transducer array 808” in par. [0075]; also see 808 in fig. 8), the detection unit detecting acoustic generated in the region of interest of the object upon irradiation with the electromagnetic radiation (par. [0058] states that the one or more transducers 112 are focused on target and receive acoustic wave induce in the target by one or more laser pulses), the detection unit comprises one detection element having one focus point (see “acoustic lens 810” in par. [0075] and fig. 8, the acoustic lens would have at least one focus point).  Furthermore, Wang shows that the one focus point corresponding to focal point of the focused ultrasound transducer (fig. 8 shows that the acoustic lens 810 is placed in front of the focused linear transducer array 808, therefore, the focal point of the focused ultrasound transducer would correspond to the focus point [acoustic lens 810]).  Furthermore, Wang shows that the one focus point is located outside of the region of interest of the object (fig. 8 shows that acoustic lens 810 is placed which is inside a housing and outside of “object”).
But, Wang fails to explicitly state that an acoustic lens is not positioned at the focal point, the one or more focus points of the one or more detection elements act as virtual point-like apertures in that only the acoustic waves that pass through the one or more focus point can be detected by the one or more detection elements and the one or more focus points of the one or more detection elements corresponds to the respective focal point, an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process. 
Fukutani discloses a measuring apparatus.  Fukutani teaches that an acoustic lens is not positioned at the focal point (fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point without using acoustic lens), the one or more focus points of the one or more detection elements act as virtual point-like apertures in that only the acoustic waves that pass through the one or more focus point can be detected by the one or more detection elements and the one or more focus points of the one or more detection elements corresponds to the respective focal point (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of using the curvature transducer which generate the one or more focus points of the one or more detection elements act as virtual point-like apertures in that only the acoustic waves that pass through the one or more focus point can be detected by the one or more detection elements in the invention of Wang, as taught by Fukutani, to block out unwanted acoustic reflection from the subject and only detect the wanted acoustic reflection, and provide reduction in resolution due to refraction of an acoustic wave is reduced, high and uniform spatial resolution, and save cost by not needing acoustic lens for focusing.  
But, Wang and Fukutani fail to explicitly state an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process.
Lindekugel discloses  spacers for use with an ultrasound probe.  Lindekugel teaches an intermediate surface (see 40 in fig. 9A and 11, 90 in fig. 15) arranged between the focus point and the object (elements 40 in fig. 9A and 11, 90 in fig. 15 would be in between the focus point and the object since the focus point is in the probe of Wang and Fukutani), wherein the intermediate surface is in physical contact with the object during the imaging of the object (see fig. 1B), wherein the intermediate surface creates a fixed distance between the focus point and a surface of the object (see 48 in fig. 2; par. [0034]), and wherein the fixed distance remains constant throughout the data acquisition process (see par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Wang and Fukutani to include an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process, as taught by Lindekugel to avoid compression at the region of interest which provided better imaging. 
Regarding claim 2, Wang, Fukutani and Lindekugel disclose the invention substantially as described in the 103 rejection above, furthermore, Wang shows the focus point and the irradiation unit being enclosed in a portable arrangement or unit (par. [0018] states “The photoacoustic sensor can be incorporated into a system that includes a pulsed laser and an electronic system that records and processes the received acoustic or pressure waves. The system can be used in a table top, portable, hand-held or catheter configuration”).
Regarding claim 5, as stated above, Lindekugel teaches an intermediate surface (see 40 in fig. 9A and 11, 90 in fig. 15).  Regarding the limitations “maintain the object in a stable position relative to the intermediate surface such that the object cannot be moved in relation to the intermediate surface during the optoacoustic imaging of the object" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, as taught, the combined invention disclosed by Wang, Fukutani and Lindekugel is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Regarding claim 6, Wang, Fukutani and Lindekugel disclose the invention substantially as described in the 103 rejection above, but not clear with regards to wherein the focus point are located a distance of less than 2 mm from the intermediate surface or the surface object, however, it would have been obvious design choice and routine to one of ordinary skill in the art to have the distance less than 2mm because discovering the optimum or workable range is routine to one of ordinary skill in the art.
Regarding claim 7, regarding the limitations “each of the one or more focus point exhibiting a divergent field of view in which acoustic waves are collected" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, as taught, the combined invention disclosed by Wang, Fukutani and Lindekugel is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 15 and 16, Wang, Fukutani, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Fukutani teaches wherein the virtual point like apertures allow acoustic waves to pass through (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures), and wherein the virtual point-like apertures are located such that a major part of an intensity of the acoustic wave at the detection unit passes through the virtual point like apertures before being detected (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures).
Regarding claim 17, Wang, Fukutani and Lindekugel disclose the invention substantially as described in the 103 rejection above, furthermore, Wang shows that the device being a hand held device (par. [0018] states “The system can be used in a table top, portable, hand-held or catheter configuration”).
Regarding claims 18-19, Wang discloses a method and system for photoacoustic tomography.  Wang shows a method for optoacoustic imaging of an object by irradiating a region of interest of the object (see “photoacoustic” in title, and par. [0005] states that photoacoustic tomography is also referred to as optoacoustic tomography) with electromagnetic radiation by means of an irradiation unit having a light source (see 104 in fig. 1; par. [0058] states the focusing devices 112 is connected to the output of pulse laser 106 and focuses the one or more laser pulses onto a surface of tissue 114 so as to penetrate the tissue and illuminate a target; see fig. 1) and detecting acoustic waves which were generated in the region of interest of the object upon irradiation with the electromagnetic radiation (see “...spherically focused ultrasonic transducer...” in par. [0047]; see “...the recording the received acoustic pressure waves...from the focused ultrasonic detector...” in par. [0051]; par. [0058] states that the system comprises one or more ultrasonic transducers 112; see “...cylindrically focused transducer array 808” in par. [0075]; also see 808 in fig. 8), the method comprising: detecting the acoustic waves at one or more focusing points comprising focused ultrasound transducers (par. [0058] states that the one or more transducers 112 are focused on target and receive acoustic wave induce in the target by one or more laser pulses), the detection unit comprises one detection element having one focus point (see “acoustic lens 810” in par. [0075] and fig. 8, the acoustic lens would have at least one focus point).  Furthermore, Wang shows that the one focus point corresponding to focal point of the focused ultrasound transducer (fig. 8 shows that the acoustic lens 810 is placed in front of the focused linear transducer array 808, therefore, the focal points of the focused ultrasound transducer would correspond to the focus point [acoustic lens 810]).  Furthermore, Wang shows that the one focus point is located outside of the region of interest of the object (fig. 8 shows that acoustic lens 810 is placed which is inside a housing and outside of “object”).
But, Wang fails to explicitly state the one or more focus points established by the ultrasound transducer establishing a focal point, wherein the one or more focus points established by the one or more detection elements act as virtual point like apertures in that only the acoustic wave that pass through the one or more established focus points can be detected by the one or more detection elements, and wherein the one or more focus point established by the one or more detection elements correspond to the focal points established by the focus ultrasound transducers, and an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process.
Fukutani discloses a measuring apparatus.  Fukutani teaches the one or more focus points established by the ultrasound transducer establishing a focal point (fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point), wherein the one or more focus points established by the one or more detection elements act as virtual point like apertures in that only the acoustic wave that pass through the one or more established focus points can be detected by the one or more detection elements (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures), and wherein the one or more focus point established by the one or more detection elements correspond to the focal points established by the focus ultrasound transducers (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures; fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of the one or more focus points established by the ultrasound transducer establishing a focal point, wherein the one or more focus points established by the one or more detection elements act as virtual point like apertures in that only the acoustic wave that pass through the one or more established focus points can be detected by the one or more detection elements, and wherein the one or more focus point established by the one or more detection elements correspond to the focal points established by the focus ultrasound transducers in the invention of Wang, as taught by Fukutani, to block out unwanted acoustic reflection from the subject and only detect the wanted acoustic reflection, and provide reduction in resolution due to refraction of an acoustic wave is reduced, and further provide high and uniform spatial resolution.  
But, Wang and Fukutani fail to explicitly state an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process.
Lindekugel discloses spacers for use with an ultrasound probe.  Lindekugel teaches an intermediate surface (see 40 in fig. 9A and 11, 90 in fig. 15) arranged between the focus point and the object (elements 40 in fig. 9A and 11, 90 in fig. 15 would be in between the focus point and the object since the focus point is in the probe of Wang and Fukutani), wherein the intermediate surface is in physical contact with the object during the imaging of the object (see fig. 1B), wherein the intermediate surface creates a fixed distance between the focus point and a surface of the object (see 48 in fig. 2; par. [0034]), and wherein the fixed distance remains constant throughout the data acquisition process (see par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Wang and Fukutani to include an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process, as taught by Lindekugel to avoid compression at the region of interest which provided better imaging. 

Regarding claim 20, Wang, Fukutani, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Fukutani teaches wherein said virtual point like apertures are implemented using detector arrays (fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures).
Regarding claim 22, the current specification discloses the 2D miniaturized transluation state as a 2D grid of pinhole (par. [0096] of the PG Pub. version of the specification states “A particularly preferred embodiment of the invention is based on the implementation of FIG. 2b. At least one piezoelectric transducer is enclosed into the enclosure 14 and scanned with a two-dimensional miniaturized translation stage to establish a two-dimensional grid of pinholes, one of these pinhole locations are exemplified by pinhole 19.”), therefore, the claim limitation “2D miniaturized translation has been interpret as a 2D structure with a pinhole. 
Wang, Fukutani, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Fukutani teaches wherein each focal point is established by the focused ultrasound via a scanning of the focused ultrasound transducer with a 2D miniaturized translation stage (see fig. 4; par. [0049], [0050]).
Regarding claim 23, Wang, Fukutani, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Fukutani teaches a curved piezoelectric surface of the focused ultrasound transducer (par. [0033]; fig. 3A).
Regarding claim 25, the current specification discloses that the 2D miniaturized translation state as a 2D grid of pinhole (par. [0096] of the PG Pub. version of the specification states “A particularly preferred embodiment of the invention is based on the implementation of FIG. 2b. At least one piezoelectric transducer is enclosed into the enclosure 14 and scanned with a two-dimensional miniaturized translation stage to establish a two-dimensional grid of pinholes, one of these pinhole locations are exemplified by pinhole 19.”), therefore, the claim limitation “2D miniaturized translation has been interpret as a 2D structure with a pinhole. 
Wang, Fukutani, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Fukutani teaches wherein each focal point is established by the focused ultrasound via a scanning of the focused ultrasound transducer with a 2D miniaturized translation stage (see fig. 4; par. [0049], [0050]).
Regarding claim 26, Wang, Fukutani, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Fukutani teaches a curved piezoelectric surface of the focused ultrasound transducer (par. [0033]; fig. 3A).
Regarding claim 27, Wang, Fukutani, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, as best understood of the indefinite claim limitation of claim 27, Fukutani teaches an acoustic lens (see 44 in fig. 3B).
Regarding claim 28, Wang, Fukutani, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Fukutani teaches wherein the focal point is not an acoustic lens (fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point without using acoustic lens).
Regarding claims 29, Wang discloses a method and system for photoacoustic tomography.  Wang shows a device for optoacoustic imaging of an object (see “photoacoustic” in title, and par. [0005] states that photoacoustic tomography is also referred to as optoacoustic tomography) comprising: an irradiation unit having a light source (see 104 in fig. 1; par. [0058] states the focusing devices 112 is connected to the output of pulse laser 106 and focuses the one or more laser pulses onto a surface of tissue 114 so as to penetrate the tissue and illuminate a target; see fig. 1), the irradiation unit irradiation a region of interest of the object with electromagnetic radiation (see par. [0058]), and a detection unit having focused transducers (see “...spherically focused ultrasonic transducer...” in par. [0047]; see “...the recording the received acoustic pressure waves...from the focused ultrasonic detector...” in par. [0051]; par. [0058] states that the system comprises one or more ultrasonic transducers 112; see “...cylindrically focused transducer array 808” in par. [0075]; also see 808 in fig. 8), the detection unit comprises one detection element having one focus point (see “acoustic lens 810” in par. [0075] and fig. 8, the acoustic lens would have at least one focus point).  Furthermore, Wang shows that the one focus point corresponding to focal point of the focused ultrasound transducer (fig. 8 shows that the acoustic lens 810 is placed in front of the focused linear transducer array 808, therefore, the focal point of the focused ultrasound transducer would correspond to the focus point [acoustic lens 810]).  Furthermore, Wang shows that the one focus point is located outside of the region of interest of the object (fig. 8 shows that acoustic lens 810 is placed which is inside a housing and outside of “object”).
But, Wang fails to explicitly state the one or more focus points established by the ultrasound transducer establishing a focal point, wherein the one or more focus points established by the one or more detection elements act as virtual point like apertures in that only the acoustic wave that pass through the one or more established focus points can be detected by the one or more detection elements, and wherein the one or more focus point established by the one or more detection elements correspond to the focal points established by the focus ultrasound transducers, and an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process.
Fukutani discloses a measuring apparatus.  Fukutani teaches the one or more focus points established by the ultrasound transducer establishing a focal point (fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point), wherein the one or more focus points established by the one or more detection elements act as virtual point like apertures in that only the acoustic wave that pass through the one or more established focus points can be detected by the one or more detection elements (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures), and wherein the one or more focus point established by the one or more detection elements correspond to the focal points established by the focus ultrasound transducers (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures; fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of the one or more focus points established by the ultrasound transducer establishing a focal point, wherein the one or more focus points established by the one or more detection elements act as virtual point like apertures in that only the acoustic wave that pass through the one or more established focus points can be detected by the one or more detection elements, and wherein the one or more focus point established by the one or more detection elements correspond to the focal points established by the focus ultrasound transducers in the invention of Wang, as taught by Fukutani, to block out unwanted acoustic reflection from the subject and only detect the wanted acoustic reflection, and provide reduction in resolution due to refraction of an acoustic wave is reduced, high and uniform spatial resolution.  
But, Wang and Fukutani fail to explicitly state an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process.
Lindekugel discloses spacers for use with an ultrasound probe.  Lindekugel teaches an intermediate surface (see 40 in fig. 9A and 11, 90 in fig. 15) arranged between the focus point and the object (elements 40 in fig. 9A and 11, 90 in fig. 15 would be in between the focus point and the object since the focus point is in the probe of Wang and Fukutani), wherein the intermediate surface is in physical contact with the object during the imaging of the object (see fig. 1B), wherein the intermediate surface creates a fixed distance between the focus point and a surface of the object (see 48 in fig. 2; par. [0034]), and wherein the fixed distance remains constant throughout the data acquisition process (see par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Wang and Fukutani to include an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process, as taught by Lindekugel to avoid compression at the region of interest which provided better imaging. 

Claim 13-14, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0184042; hereinafter Wang), in view of Fukutani et al. (US 2012/0190963; hereinafter Fukutani), in view of Lindekugel et al. (US 2011/0087107, hereinafter Lindekugel) as applied to claim 1 above, and further in view of Witte et al. (US2013/0039147; hereinafter Witte, See IDS dated 11/08/2016).
Regarding claims 13 and 14, Wang, Fukutani and Lindekugel disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state an acoustic reflector.
Witte discloses photoacoustic imaging.  Witte teaches an acoustic reflector (see 104 in fig. 26), and the reflector is transparent to light (fig. 26 shows light 110 is transmitting through reflector 104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a deflection element in the invention of Wang and Lindekugel, as taught by Witte, to be able to provide desired focusing. 
Regarding the limitations in claim 13 “for deflecting the focus points of the detection elements such that the focus points can be positioned at different lateral locations outside of the region of interest" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, as taught, the combined invention disclosed by Wang, Fukutani, Lindekugel and Witte is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 21, Wang, Fukutani and Lindekugel disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state an acoustic deflection element positioned within a front illumination path.
Witte discloses photoacoustic imaging.  Witte teaches an acoustic deflection element (see 104 in fig. 26; fig. 26 shows light 110 is transmitting through reflector 104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a deflection element in the invention of Wang, Fukutani and Lindekugel, as taught by Witte, to be able to provide desired focusing. 
Regarding claim 24 Wang, Fukutani and Lindekugel disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state an acoustic deflection element positioned within a front illumination path.
Witte discloses photoacoustic imaging.  Witte teaches an acoustic deflection element (see 104 in fig. 26; fig. 26 shows light 110 is transmitting through reflector 104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a deflection element in the invention of Wang, Fukutani and Lindekugel, as taught by Witte, to be able to provide desired focusing. 




Response to Arguments
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the arguments do not apply to any of the rejection being used in the current Office action.  For claim 1, the Examiner has provided new prior art Fukutani to address the claim limitation that an acoustic lens is not positioned at the focal point (fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point without using acoustic lens), the one or more focus points of the one or more detection elements act as virtual point-like apertures in that only the acoustic waves that pass through the one or more focus point can be detected by the one or more detection elements and the one or more focus points of the one or more detection elements corresponds to the respective focal point (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures).  For claims 18 and 29, the Examiner has provided new prior art Fukutani to address the claim limitation of the one or more focus points established by the ultrasound transducer establishing a focal point (fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point), wherein the one or more focus points established by the one or more detection elements act as virtual point like apertures in that only the acoustic wave that pass through the one or more established focus points can be detected by the one or more detection elements (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures), and wherein the one or more focus point established by the one or more detection elements correspond to the focal points established by the focus ultrasound transducers (see abstract; par. [0024], [0033], [0034], [0035]; fig. 1B shows transducer elements using curvature in the sound sensitive surface to create focal point and generating virtual regions 22 which the examiner has interpreted as the virtual point-like apertures; fig. 1B, 3B and par. [0033] show the ultrasound transducer elements using curvature in the sound sensitive surface to create focal point).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793                                                                                                                                                                                           -